                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

ANDREW LUCAS,                                   :
                                                :        Civil No. 18-17240 (FLW)
                        Petitioner,             :
                                                :
                        v.                      :        MEMORANDUM AND ORDER
                                                :
UNITED STATES OF AMERICA,                       :
                                                :
                        Respondent.             :
                                                :



        Petitioner pro se, Andrew Lucas (“Petitioner”), a federal prisoner presently incarcerated

at FCI Morgantown, in Morgantown, West Virginia, seeks to file a motion to vacate, set aside, or

correct a sentence, pursuant to 28 U.S.C. § 2255. (See ECF No. 1.) Local Civil Rule 81.2

provides,

                Unless prepared by counsel, . . . motions under 28 U.S.C. §2255
                shall be in writing (legibly handwritten in ink or typewritten),
                signed by the petitioner or movant, on forms supplied by the Clerk.

L. Civ. R. 81.2(a). Petitioner did not use the form supplied by the Clerk for § 2255 motions, i.e.,

AO 243 (modified): DNJ-Habeas-004(Rev.01-2014).

        Accordingly, IT IS, on this 31st day of January 2019,

        ORDERED that the Clerk of the Court shall ADMINISTRATIVELY TERMINATE this

case, without filing the motion; 1 and it is further

        ORDERED that if Petitioner wishes to reopen this case, he shall so notify the Court, in a

writing addressed to the Clerk of the Court, Clarkson S. Fisher Building & U.S. Courthouse, 402


1
  Petitioner is informed that administrative termination is not a “dismissal” for purposes of the
statute of limitations, and that if the case is reopened, it is not subject to the statute of limitations
time bar if it was originally filed timely. See Papotto v. Hartford Life & Accident Ins. Co., 731
F.3d 265, 275 (3d Cir. 2013).
East State Street, Trenton, NJ 08608, within 45 days of the date of entry of this Memorandum

and Order; Petitioner’s writing shall include a complete, signed habeas petition on the

appropriate form; and it is further

        ORDERED that upon receipt of a writing from Petitioner stating that he wishes to reopen

this case, and a complete, signed petition, the Clerk of the Court will be directed to reopen this

case; and it is further

        ORDERED that the Clerk of the Court shall serve a copy of this order on Petitioner by

regular U.S. mail, accompanied by a blank Motion to Vacate, Set Aside, or Correct a Sentence

by a Person in Federal Custody, Form AO 243 (modified): DNJ-Habeas-004(Rev.01-2014); and

it is further

        ORDERED that the Clerk’s service of the blank § 2255 motion form shall not be

construed as this Court’s finding that the original petition is or is not timely or that Petitioner's

claims are or are not duly exhausted.




                                                                /s/ Freda L. Wolfson
                                                                FREDA L. WOLFSON
                                                                United States District Judge




                                                   2
